Citation Nr: 0412309	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
upper back, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for keratosis 
pilaris, arms and back, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from March 1970 to 
April 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
benefits sought on appeal.

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part. 


REMAND

The record reflects that the veteran last received a VA skin 
disorders examination in October 1999.  Since that time, the 
diagnostic criteria for rating skin disorders have changed, 
and the veteran's service-connected skin disability has been 
reassessed as two separately rated skin conditions: acne 
vulgaris of the upper back and keratosis pilaris of the arms 
and back.  See 38 C.F.R. § 4.118, Diagnostic Codes 7824, 7828 
(2003).  The Board finds that in light of these developments, 
the veteran should be afforded a new VA examination in order 
to assess the current level of severity of his two service-
connected skin disabilities.

At a November 2003 Travel Board Hearing, the veteran and his 
representative indicated that the veteran receives ongoing 
treatment for his skin problems at the VA Medical Center 
(VAMC) in New Orleans, Louisiana.  The claims file presently 
contains the veteran's record of VA treatment only as dated 
through May 2003, and the veteran testified at this hearing 
that he returned for treatment there in November 2003.  
Further, at that time, the veteran's representative reported 
that the veteran might seek evaluation from a private 
treatment provider.  Although the record was held open for 60 
days in order for these records to be submitted and 
associated with the claims file, no additional records have 
been received as of the date of this REMAND.  The veteran's 
VA treatment records, however, are constructively considered 
to be a part of the record and should be retrieved for 
review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It 
would also be advisable to contact the veteran to determine 
if he has, in fact, visited a private treatment provider for 
his service-connected skin disorders since November 2003 and 
if so, to inquire as to whether he would like VA's assistance 
in associating these records with the claims file.

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
matters now on appeal.  Accordingly, the claims file should 
be reviewed in order to determine whether any additional 
actions need be undertaken in order to satisfy the VCAA's 
requirements.  See also Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected acne 
vulgaris and keratosis pilaris since May 
2003.  After securing the necessary 
release, the RO should obtain any such 
records.  The RO should also ensure that 
the veteran's record of treatment at the 
VAMC in New Orleans, Louisiana, dated 
from May 2003 to the present, is obtained 
and associated with the claims file.

3.  After the development requested in 
paragraphs 1 and 2 has been completed to 
the extent possible, the veteran should 
be afforded a new VA skin disorders 
examination in order to assess the 
current level of severity of his service-
connected acne vulgaris of the upper back 
and keratosis pilaris of the arms and 
back.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
typewritten examination report, the 
examiner is requested to identify all 
current manifestations of the veteran's 
acne vulgaris and keratosis pilaris and 
to separate out the symptomatology for 
each disorder where possible.  If 
possible, the examiner should comment as 
to how each of these conditions worsen 
during flare-up periods.  The examiner 
should record all medications used to 
treat each of these conditions, as well 
as their frequency of use in the last 12 
months.  

4.  When all of the development requested 
above has been completed to the extent 
possible, the claims should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




